THORNTON, J.
The prisoner was arrested in the city and county of San Francisco on a warrant issued by a justice of the peace of the county of Sacramento, upon a charge of grand larceny, and is now in the custody of the arresting officer, whose duty it is to take her before the magistrate who issued .the warrant, or some magistrate of the same county, without unnecessary delay.
We have examined the clauses of the constitution of this state (in section 6, article 1, and section 4 of article 6), and the sections of the Penal Code (sections 811, 818, 819, 821, 822, 824, 931, 936, 949, 981, 982, 1268, 1271, 1273, 1490, 1492, 1592), referred to on the argument, and are all of opinion, the charge being a felony, that in order to procure bail under the constitution and statutes referred to, the prisoner should be taken before the magistrate by whom the warrant was issued, or some magistrate of the county of Sacramento: Penal Code, sec. 821.
It follows from the above that the application to this court to be admitted to bail must be denied, and the prisoner is remanded to the custody of the arresting officer.